DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Allowable Subject Matter
Claims 1-6, 8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the 103 rejection in the Remarks filed 5/20/2022 are persuasive.  Additionally, the newly cited prior art are pertinent to the claims.  The cited prior art are generally directed to decoding Polar codes with CRC using successive cancellation list decoding.  The prior art teach inserting CRCs into non-uniform code sections based on error occurrence frequency (for example see US 2019/0097760 Fig. 17).  However, the prior art do not teach or suggest: checking whether a CRC is detected in the code section; when the CRC is not detected in the code section, performing successive cancellation flip decoding for the decoded code section; and when the CRC is detected in the decoded code section, determining whether to decode a next code section adjacent to the decoded code section, wherein the receiving of the signal comprises receiving the signal together with code section information which includes information on the number of the plurality of CRCs and information on the positions of the plurality of CRCs in the non-uniformly divided code sections; particularly in combination with each and every other limitation of claim 1 or claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111